DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed on 9/1/21 to claims 1,11 and cancelation of claims 2-6, 8,12-17,20, and 22-23 are acknowledged by the examiner.
Claims 2-6, 8,12-17,20, and 22-23 are canceled.
Claims 1,7,9-11,18-19, and 21 are examined.

Response to Arguments
Applicant’s amendments to claims 1 and 11 filed on 9/1/2021 have changed the scope of the claims by further narrowing many of the previously presented limitations in claim 1 and 11. Therefore, Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot in view of the new grounds of rejection laid out below. However, the primary of Carstens remains relevant, because Carstens discloses most of the structural limitations in Claims 1 and 11. In light of the newly added amendments, examiner has provided a new interpretation to the limitations of claims 1 and 11 in regards to the retainer and its central opening, the holder, and the volume of composition in the new grounds of rejection laid out below. Additionally, examiner continues to rely on Morneau teaching reference because the Morneau continues to teach the limitations of the securement member/ strap. Additionally, the Fitts teaching reference still remains relevant because Fitts continues to teach the composition comprising a liquid. Additionally, examiner continues to rely on Romcevich teaching reference because the Romcevich continues to teach the first portion being wider than the second 

Applicants arguments that applicant does not agree with the office action of June 2, 2021, including, but not limited to, the Examiner’s use of Official Notice as to what is considered “well known” to one of ordinary skill in the art is acknowledged but not persuasive. Examiner notes that examiner never took official notice in the previous office action of June 2, 2021. Examiner provided motivation for each modification in the previous and current rejection. Examiner notes that applicant has not specified a specific limitation or where in the previous rejection that is interpreted as being the examiner taking official notice. Please refer to MPEP 2144.03 for more information regarding the process of taking official notice.

Applicant’s arguments that neither Carstens, Morneau, Fitts, nor Romceevich, whether considered alone or in combination, teach or suggest at least the following features of amended Claims 1 and/or 11 herein: A retainer connected to the inner surface of a sleeve. The retainer being comprised of a round connector including a central opening. A holder removably connected between the retainer and the inner surface of the sleeve. The holder including a volume of a composition. The composition being positioned within the central opening of the holder.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the features noted above are directed to newly added limitations and were not previously examined. Examiner has provided new interpretation in light of the new limitations and has explained how the above features are still capable of being read on under broadest reasonable interpretation in the new rejection down below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, 11, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Carstens (US 2007/0106356), in view of Morneau (US 5,139,015).

Regarding claim 1, Carstens discloses a treatment sleeve system for an animal (Fig 4 and annotated Fig 4 below) (40 is capable of being used for an animal as it has the necessary associated structure to perform the function), comprising: 

a first portion (a, see annotated Fig 4) including a first opening (a1, see annotated Fig 4); 
a second portion (b, see annotated Fig 4) including a second opening (b1, see annotated Fig 4); 
a channel (the inner passage that extends through 40, see annotated Fig 4) extending between the first opening and the second opening (the inner passage through 40 is extends between a1 and b1, see annotated Fig 4), wherein the channel comprises an inner surface (c, see annotated Fig 4); 
a retainer connected to the inner surface of the sleeve (e, see annotated Fig 4; the fastening means connected to the inner surface of the sleeve c that runs along the border portion of the holder that is capable of retaining the volume of composition and is therefore considered as being a retainer, see annotated Fig 4 and [0056]; “As described above, the pocket may be integrally formed in the holder, or it may be separately attached to the holder, e.g., by sewing, gluing or using mechanical fasteners.” [0056), wherein the retainer is comprised of a round connector including a central opening (the combination of d and e form a pocket structure that is round in structure including a central opening 46 and is thus considered as being a round connector including a central opening as together they connect to the inner surface of the device, see annotated Fig 4 and [0056]) (the examiner is interpreting the term “round” to be defined as approximately round as referred to by the Merriam-Webster’s dictionary definition); and
a holder (d, see annotated Fig 4; the portion of material that fastens to the inner surface of the channel forming a pocket that together with the retainer holds the volume of the composition when the device is in use; “As described above, the article may be a therapeutic article, a heating article Such as a thermal pack, a cooling article, an absorbent article, a sensing article, or a filter article. In one embodiment, article 44 is removably held in close bodily contact by holder 40 by inserting the article into pocket 42. As described above, the pocket may be integrally formed in the holder, or it may be separately attached to the holder, e.g., by sewing, gluing or using mechanical fasteners.” [0056]) connected between the retainer and the inner surface of the sleeve (e and d are part of one another and connected between the retainer e and the inner surface of the sleeve c when the device is assembled, thus d is considered as being connected between e and c, see annotated Fig 4 and [0056]), wherein the holder includes  
a volume of a composition (the combination of the contents of 44 and 44, see annotated Fig 4; [0056],[0080]) adapted to be applied over the joint (the combination of the contents of 44 and 44 is placed in the combination of holder and retainer (d,e, see annotated Fig 4) where the volume of a composition is adapted to be applied over a joint via 46 when the device is in use and placed over a joint), wherein the composition is adapted to treat and prevent one or more complications ([0056], [0080]), wherein the volume of the composition of the holder is positioned within the central opening of the retainer (the combination of the contents of 44 and 44 is placed into cavity f and is thus positioned within relative to the central opening 46 when the device is in use, see annotated Fig 4; [0056] and [0096]), wherein the composition is selected from the group consisting of an antibiotic, an analgesic, and a moisturizing lotion (the composition can be a lotion and can comprise antibiotics and analgesics, see [0080]).


    PNG
    media_image1.png
    817
    695
    media_image1.png
    Greyscale

Although Carstens discloses that the sleeve is adapted to be worn on a leg (“The system can be secured to the body by pulling the tube-shaped holder 40, with article 44 mounted, over the body region to be treated (e.g., leg, arm, finger, etc.).”, [0056] and also see [0026]), Carstens does not explicitly disclose wherein the sleeve is adapted to be worn on a leg over a knee or a joint. Additionally, Carstens is silent having a bend portion between the first portion and the second portion, wherein the bend portion is adapted to be worn over the knee. 
However, Carstens teaches in an analogous alternative embodiment of the disclosed device (see Fig 7; the device of Fig 7 is capable of forming into a sleeve when the device in in operation and is thus considered as a sleeve) having an analogous first portion (the edge of q, see annotated Fig 7) and an  

    PNG
    media_image2.png
    625
    860
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified where the device could be worn and to have modified the material of the portion between the first and second end of the first embodiment as disclosed by Carstens to be capable of being worn over the knee as well as to have the material including the aperture and slit as taught by the analogous alternative embodiment of Carstens in order 
Carstens discloses the invention above.
As combined, although Carstens discloses the holder being connected between the retainer and the inner surface of the sleeve (e and d are part of one another and connected between the retainer e and the inner surface of the sleeve c when the device is assembled, thus d is considered as being connected between e and c, see annotated Fig 4 and [0056]), Carstens does not explicitly disclose wherein the holder being removably connected.
However, Carstens teaches in an analogous alternative embodiment (see annotated Fig 13) having an analogous volume of composition (144, see Fig 13), an analogous holder (142, see annotated Fig 13; the portion of material that fastens to the device to form a pocket and the fastening means that when removably coupled to the retainer, holds the volume of composition when the device is in use), an  analogous cavity (the area in 142 that receives and houses 144 when the device is in use, see Fig 13), and an analogous retainer (146, see annotated Fig 13; the fastening means that removably connects with fastening means of the holder than when fastened together retains the volume of composition when the device is in use and is therefore considered as being a retainer) wherein the holder being removably connected (the fastening means of 142 and 146 is through hook and loop fasteners, therefore 142 is capable of being removably connected to 146, see annotated Fig 13; [0095] “As described above, the pocket may be integrally formed in the holder or it may be separately attached to the holder, e.g., by sewing, gluing or using mechanical fasteners. The pocket may have an opening or it may be made of mesh material to allow direct or substantial contact between the article and the hand. In one embodiment, thermal pack 144 is removably held in close bodily contact by the holder by mounting it in pocket 142 to provide improved thermal comfort to the hand. Fastening system 146. Such as a hook and loop fastener or an adhesive fastener, can be employed to retain the thermal pack in the pocket.”… “the first and second fastening materials comprise mechanical fastening material, e.g., hook and loop fasteners.”) for the purpose of further enhancing securement of the volume of composition when the device is in use ([0095] “Fastening system 146. Such as a hook and loop fastener or an adhesive fastener, can be employed to retain the thermal pack in the pocket.”) 

    PNG
    media_image3.png
    735
    640
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fastening means of the holder in relation to the retainer as disclosed by the first embodiment of Carstens in view of the second embodiment of Carstens with the fasting means of the holder being removably connected as taught by the analogous alternative third embodiment of Carstens in order to further enhance the overall securement of the volume of composition when the device is in use ([0095]). (For purposes of compact prosecution, examiner is only incorporating the means of having the removable connection that is contemplated in the 3rd embodiment of Carstens and further notes that the removable connection would be located between the retainer and the inner surface of the sleeve of the modified device is assembled and in use.)
The modified Carstens disclose the invention above.
Carstens is silent further comprising a slot extending across the first portion, the second portion, and the bend portion such that the sleeve is adapted to be wrapped around the limb.
Carstens further teaches in another embodiment of the disclosed device (see Fig 3) further comprising a slot (36 and 38, see Fig 3) extending across the first portion, the second portion, and the bend portion (36 and 38 are capable of extending across first portion, the second portion, and the bend portion; see Fig 3; [0054],[0055],[0122]) such that the sleeve is adapted to be wrapped around the limb for the purpose improving the ease of donning and removing of the device by being able to quickly fasten and unfasten the device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve disclosed by the modified Carstens to include the slot as further taught by Carstens in order to improve the ease of donning and removing of the device by being able to quickly fasten and unfasten the device.
The modified Carstens discloses the device above.
The modified Carstens is silent comprising a securing member anchored on a first side of the slot, wherein the securing member is adapted to wrap around the slot of the sleeve so as to tighten the sleeve against the limb.
Morneau teaches an analogous device (Figs 1-4, abstract) having an analogous slot such that the sleeve is adapted to be wrapped around the limb (6,7, see Fig 1-4, Col 2, lines 16-19) comprising a securing member anchored on a first side of the slot (2 is anchored on the front side of the sleeve where first side of slot 6 of 6,7 is on, see Figs 1-4), wherein the securing member is adapted to wrap around the slot of the sleeve so as to tighten the sleeve against the limb (see Figs 1-4; Col 2, lines 37-47) for the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve disclosed by the modified Carstens to include the securing member as taught by Morneau in order to improve the sleeve’s means of securement and comfort by providing the user the ability to further adjust tension of the sleeve if desired, thus enhancing the overall device (Col 2, lines 27-47). 

Regarding claim 9, the modified Carstens discloses the treatment sleeve system of claim 1.
The modified Carstens further discloses wherein the composition comprises a solid ([0056], [0050]).

Regarding claim 11, Carstens discloses a treatment sleeve system for an animal (Fig 4 and annotated Fig 4 below) (40 is capable of being used for an animal as it has the necessary associated structure to perform the function), comprising: 
a sleeve (40, see Fig 4) adapted to be worn on a leg of the animal(“The system can be secured to the body by pulling the tube-shaped holder 40, with article 44 mounted, over the body region to be treated (e.g., leg, arm, finger, etc.).”, [0056] and also see [0026]) (40 is capable of being worn on a leg of an animal as it has the necessary associated structure to perform the function), the sleeve comprising:
a first portion (a, see annotated Fig 4) including a first opening (a1, see annotated Fig 4); 
a second portion (b, see annotated Fig 4) including a second opening (b1, see annotated Fig 4);  

a retainer connected to the inner surface of the channel (e, see annotated Fig 4; the fastening means connected to the inner surface of the sleeve channel c that runs along the border portion of the holder that is capable of retaining the volume of composition and is therefore considered as being a retainer, see annotated Fig 4 and [0056]; “As described above, the pocket may be integrally formed in the holder, or it may be separately attached to the holder, e.g., by sewing, gluing or using mechanical fasteners.” [0056), wherein the retainer is comprised of an elliptical connector including a central opening (the combination of d and e form a pocket structure that is elliptical in structure including a central opening 46 and is thus considered as being an elliptical connector including a central opening as together they connect to the inner surface of the device, see annotated Fig 4 and [0056]) (the examiner is interpreting the term “elliptical” to be defined of, relating to, or shaped like an ellipse as referred to by the Merriam-Webster’s dictionary definition); and
a holder (d, see annotated Fig 4; the portion of material that fastens to the inner surface of the channel forming a pocket that together with the retainer holds the volume of the composition when the device is in use; “As described above, the article may be a therapeutic article, a heating article Such as a thermal pack, a cooling article, an absorbent article, a sensing article, or a filter article. In one embodiment, article 44 is removably held in close bodily contact by holder 40 by inserting the article into pocket 42. As described above, the pocket may be integrally formed in the holder, or it may be separately attached to the holder, e.g., by sewing, gluing or using mechanical fasteners.” [0056]) connected between the retainer and the inner surface of the sleeve (e and d are part of one another and connected between the retainer e and the inner surface of the sleeve c when the device is assembled, thus d is considered as being connected between e and c, see annotated Fig 4 and [0056]), wherein the 
wherein the composition is selected from the group consisting of an antibiotic, an analgesic, and a moisturizing lotion (the composition can be a lotion and can comprise antibiotics and analgesics, see [0080]).


    PNG
    media_image1.png
    817
    695
    media_image1.png
    Greyscale

Although Carstens discloses that the sleeve is adapted to be worn on a leg (“The system can be secured to the body by pulling the tube-shaped holder 40, with article 44 mounted, over the body region to be treated (e.g., leg, arm, finger, etc.).”, [0056] and also see [0026]), Carstens does not explicitly disclose wherein the sleeve is adapted to be worn on a leg over a knee. Additionally, Carstens is silent having a bend portion between the first portion and the second portion, wherein the bend portion is adapted to be worn over the knee. 
However, Carstens teaches in an analogous alternative embodiment of the disclosed device (see Fig 7; the device of Fig 7 is capable of forming into a sleeve when the device in in operation and is thus considered as a sleeve) having an analogous first portion (the edge of q, see annotated Fig 7) and an  

    PNG
    media_image2.png
    625
    860
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified where the device could be worn and to have modified the material of the portion between the first and second end of the first embodiment as discloses by Carstens to be capable of being worn over the knee as well as to have the material including the aperture and slit as taught by the analogous alternative embodiment of Carstens in order to better 
Carstens discloses the invention above.
As combined, although Carstens discloses the holder being connected between the retainer and the inner surface of the sleeve (e and d are part of one another and connected between the retainer e and the inner surface of the sleeve c when the device is assembled, thus d is considered as being connected between e and c, see annotated Fig 4 and [0056]), Carstens does not explicitly disclose wherein the holder being removably connected.
However, Carstens teaches in an analogous alternative embodiment (see annotated Fig 13) having an analogous volume of composition (144, see Fig 13), an analogous holder (142, see annotated Fig 13; the portion of material that fastens to the device to form a pocket and the fastening means that when removably coupled to the retainer, holds the volume of composition when the device is in use), an  analogous cavity (the area in 142 that receives and houses 144 when the device is in use, see Fig 13), and an analogous retainer (146, see annotated Fig 13; the fastening means that removably connects with fastening means of the holder than when fastened together retains the volume of composition when the device is in use and is therefore considered as being a retainer) wherein the holder being removably connected (the fastening means of 142 and 146 is through hook and loop fasteners, therefore 142 is capable of being removably connected, see annotated Fig 13; [0095] “As described above, the pocket may be integrally formed in the holder or it may be separately attached to the holder, e.g., by sewing, gluing or using mechanical fasteners. The pocket may have an opening or it may be made of mesh material to allow direct or substantial contact between the article and the hand. In one embodiment, thermal pack 144 is removably held in close bodily contact by the holder by mounting it in pocket 142 to provide improved thermal comfort to the hand. Fastening system 146. Such as a hook and loop fastener or an adhesive fastener, can be employed to retain the thermal pack in the pocket.”… “the first and second fastening materials comprise mechanical fastening material, e.g., hook and loop fasteners.”) for the purpose of further enhancing securement of the volume of composition when the device is in use ([0095] “Fastening system 146. Such as a hook and loop fastener or an adhesive fastener, can be employed to retain the thermal pack in the pocket.”) 

    PNG
    media_image3.png
    735
    640
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fastening means of the holder in relation to the retainer as disclosed by the first embodiment of Carstens in view of the second embodiment of Carstens with the fasting means of the holder being removably connected as taught by the analogous alternative third embodiment of Carstens in order to further enhance the overall securement of the volume of composition when the device is in use ([0095]). (For purposes of compact prosecution, examiner is only incorporating the means of having the removable connection that is contemplated in the 3rd embodiment of Carstens and further notes that the removable connection would be located between the retainer and the inner surface of the sleeve of the modified device is assembled and in use.)
The modified Carstens disclose the invention above.
Carstens is silent further comprising a slot extending across the first portion, the second portion, and the bend portion such that the sleeve is adapted to be wrapped around the leg.
Carstens further teaches in another embodiment of the disclosed device (see Fig 3) further comprising a slot (36 and 38, see Fig 3) extending across the first portion, the second portion, and the bend portion (36 and 38 are capable of extending across first portion, the second portion, and the bend portion; see Fig 3; [0054],[0055],[0122]) such that the sleeve is adapted to be wrapped around the leg for the purpose improving the ease of donning and removing of the device by being able to quickly fasten and unfasten the device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve disclosed by the modified Carstens to include the slot as further taught by Carstens in order to improve the ease of donning and removing of the device by being able to quickly fasten and unfasten the device.
The modified Carstens discloses the device above.
The modified Carstens is silent comprising a strap anchored on a first side of the slot, wherein the strap is adapted to wrap around the slot of the sleeve so as to tighten the sleeve against the leg.
Morneau teaches of an analogous device (Figs 1-4, abstract) having an analogous slot such that the sleeve is adapted to be wrapped around the leg (6,7, see Fig 1-4, Col 2, lines 16-19) comprising a strap anchored on a first side of the slot (2 is anchored on the front side of the sleeve where first side of slot 6 of 6,7 is on, see Figs 1-4), wherein the strap is adapted to wrap around the slot of the sleeve so as to tighten the sleeve against the leg (see Figs 1-4; Col 2, lines 37-47) for the purpose of further 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve disclosed by the modified Carstens to include the strap as taught by Morneau in order to improve the sleeve’s means of securement and comfort by providing the user the ability to further adjust tension of the sleeve if desired, thus enhancing the overall device (Col 2, lines 27-47). 

Regarding claim 18, The modified Carstens discloses the treatment sleeve system of claim 11.
The modified Carstens further discloses wherein the composition comprises a foam ([0056],[0050]).

Regarding claim 21, the modified Carstens discloses the treatment sleeve system for an animal of claim 1.
As combined, the modified Carstens (Fig 7; the modified Carstens) further discloses wherein the sleeve comprises a cutout portion comprising an opening in the sleeve at the bend portion (the bend portion comprises a cutout portion comprising an opening in the sleeve to better support the joint of a user as previously discussed in claim 1, see Fig 7; [0084]).

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Carstens (US 2007/0106356), in view of Morneau (US 5,139,015), in view of Fitts (US 7,722,589).

Regarding claim 7, the modified Casters discloses the treatment sleeve system for an animal of claim 1.

Fitts teaches of an analogous device (10, see Figs 1-3) that holds an analogous volume of a composition (Col 2, lines 34-50) wherein the composition comprises a liquid (Col 2, lines 34-50) for the purpose of providing a therapeutic effect for the user (Col 13, lines 39-44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the composition disclosed by the modified Casters with the composition as taught by Fitts in order to yield analogous, predictable results of providing a therapeutic effect to treat and prevent one or more complications (Col 13, lines 39-44).

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carstens (US 2007/0106356), in view of Morneau (US 5,139,015), in view of Romcevich (US 8,968,226 B2).

Regarding claim 10, the modified Carstens discloses the treatment sleeve system for an animal of claim 1.
The modified Carstens is silent wherein the first portion is wider than the second portion.
Romcevich teaches of an analogous sleeve (102, see Fig 1a) having an analogous first portion (x, see annotated Fig 1a) and an analogous second portion (y, see annotated Fig 1a) wherein the first portion is wider than the second portion ([0034]) for the purpose of enabling the device to fit the natural taper of a user’s limb ([0034]).

    PNG
    media_image4.png
    501
    388
    media_image4.png
    Greyscale

 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve disclosed by the modified Carstens with the sleeve as taught by Romcevich in order to further enhance the fitting of the sleeve to fit the natural taper of a user’s limb ([0034]).

Regarding claim 19, The modified Carstens disclose the treatment sleeve system for an animal of claim 11.
The modified Carstens is silent wherein the first portion is wider than the second portion.
Romcevich teaches of an analogous sleeve (102, see Fig 1a) having an analogous first portion (x, see annotated Fig 1a) and an analogous second portion (y, see annotated Fig 1a) wherein the first portion is wider than the second portion ([0034]) for the purpose of enabling the device to fit the natural taper of a user’s limb ([0034]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve disclosed by the modified Carstens with .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,517,331 B2, US 7,273,464 B2, US 8,282,607 B2, 8,367,100 B2, 6,171,606 B1, and 7,485,111 B1, US 5,417,646, US 2017/0216074 A1, US 3,458,867, US 1,845,630, and US 3,322,118 are considered pertinent because they relate to an analogous device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANT T BENNETT/               Examiner, Art Unit 3786                                                                                                                                                                                         
/KERI J NELSON/               Primary Examiner, Art Unit 3786